Order entered September 28, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00729-CR

                     EX PARTE ALIX HENRY SANDERS

                On Appeal from the County Criminal Court No. 3
                             Dallas County, Texas
                    Trial Court Cause No. MC20-A1137-C

                                      ORDER

      Before the Court is appellant’s September 25, 2020 motion for extension of

time to file his brief. Appellant requests an extension of time because he desires to

supplement the record on appeal. We GRANT the motion and ORDER

appellant’s brief filed by October 30, 2020.

      A review of the clerk’s record filed in this case shows the record does not

include a final written order denying relief on appellant’s post-conviction

application for writ of habeas corpus nor does it include a certification of

appellant’s right to appeal. The trial court’s denial of relief is reflected only in a

docket entry.
       Without a final written order, the court lacks jurisdiction over this appeal.

See TEX. R. APP. P. 25.2(a)(2), 26.2(a); Abbott v. State, 271 S.W.3d 694, 697 (Tex.

Crim. App. 2008); see also Ex parte Terry, No. 12-20-00006-CR, 2020 WL
827591, at *1 (Tex. App.—Tyler Feb. 19, 2020, no pet.) (mem. op., not designated

for publication) (habeas appeal must be dismissed if no final order has been

entered). A docket sheet entry does not constitute an appealable order. See State v.

Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.). In addition to a final

written order, the trial court must also file a certification of the right to appeal

before this case may proceed. See TEX. R. APP. P. 25.2(d).

       If a supplemental clerk’s record is not filed by October 30, 2020 showing the

trial court has entered a final order, the Court may dismiss this appeal for want of

jurisdiction. If the record is supplemented with a final order, but it is not

supplemented with a certification of the right to appeal, the Court may abate this

appeal to the trial court for entry of a certification.

       We DIRECT the Clerk to transmit a copy of this order to the Honorable

Audrey Moorehead, Presiding Judge, County Criminal Court No. 3; to John F.

Warren, Dallas County Clerk; and to counsel for the parties.



                                                 /s/      BILL PEDERSEN, III
                                                          JUSTICE




                                           –2–